Order entered March 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01090-CV

                                ZOHRA KHWAJA, Appellant

                                               V.

                  QUIK-WAY RETAIL ASSOCIATES II, LTD., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01589

                                           ORDER
       We GRANT appellant’s March 3, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by MARCH 23, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE